Citation Nr: 0904132	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as sleep disordered breathing, including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 2003.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDINGS OF FACT

1.  A chronic respiratory disorder was not manifest during 
service; associated pathology was not identified until 2005. 

2.  The veteran's respiratory complaints have been attributed 
to a known clinical diagnosis of sleep apnea. 

3.  The veteran's current respiratory disorder is unrelated 
to service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2008). 
 
A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 3 8 U.S.C.A. § 1117(a)(2) (2002); 
38 C.F.R. § 3.317(a)(2)(i) (2008). 
 
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  
38 C.F.R. § 3.317(a)(2), (5). 
 
Compensation shall not be paid under 38 C.F.R. § 3.317 if:  
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2008). 
 
With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 
 
Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board will first consider the veteran's claim on a direct 
service-connection basis.  In this case, service treatment 
records do not reflect that he developed a chronic 
respiratory disorder in service.  While chest pain was 
reported in an April 1999 service treatment report, this 
symptomatology was attributed to possible acute bronchitis.  
A follow-up consultation report that same month noted that 
his lung examination was entirely normal.  As a result, the 
consulting physician determined that "he had acute 
bronchitis, which is resolved, and he has no other lung 
problem at this point."   

Additionally, prior to the veteran's discharge from service, 
he obtained a consultation report of the head and neck in 
December 1999 following complaints of an obstructed feeling 
in this throat.  Of importance, while a questionable filling 
defect of the pyriform sinus was noted, physical examination 
revealed "normal" findings for the nasal cavities, 
nasopharynx, oral cavity, oropharynx, hypopharynx, and 
endolarynx.   

Significantly, upon physical examination at separation from 
service in November 2002, the service examiner noted 
"normal" findings of the nose, sinuses, and lungs and 
chest, and a chest X-ray conducted at that time revealed no 
abnormalities. 

The Board acknowledges that, in May 1995, the veteran 
reported frequent trouble sleeping in a service examination.  
Additionally, in a May 1995 service treatment report, he 
complained of shortness of breath, especially at night.  
However, the May 1995 the examiner indicated that the 
veteran's breathing difficulties were related to "job 
stress," and a May 1995 service treatment report noted that 
he had a history of anxiety attacks, evidenced by symptoms 
pain and palpation and which worsened at night.  

In another August 1995 service treatment report, the 
veteran's complaints of frequently waking up during the night 
were associated with anxiety-related palpitations (the Board 
also parenthetically notes that the RO denied service 
connection for an anxiety disorder in an unappealed February 
2006 rating decision).

Of importance, there is no evidence of record suggesting that 
a sleep-related respiratory disorder contributed in any way 
to the veteran's reported sleep disruptions in 1995.  In 
fact, in service medical examinations dated November 1998 and 
November 2002, he later denied having had frequent trouble 
sleeping, and, as stated above, his separation examination 
revealed "normal" findings of the nose, sinuses, and lungs 
and chest.  

Therefore, even assuming arguendo that the sleep disruptions 
identified in 1995 could have been associated with a sleep-
related respiratory disorder such as sleep apnea, the 
evidence nonetheless indicates the veteran's symptoms were 
acute and transitory in nature. Thus, the Board finds that he 
did not incur or aggravate a chronic respiratory disorder in 
service.  

Next, post-service evidence does not reflect symptomatology 
associated with sleep apnea or other sleep-related 
respiratory disorder for several years after service 
discharge.  Although the veteran provided a subjective 
history of sleep disturbances for ten years in February 2005, 
he specifically denied snoring or apnea.  

Significantly, the post-service medical evidence indicates 
that he was first primarily diagnosed with sleep apnea the 
following month in March 2005 after complaining of difficulty 
breathing at night.  After a sleep study was conducted, he 
was diagnosed with "mild sleep disordered breathing" in 
October 2005, with a slightly elevated apnea/hypopnea index 
of six events of obstructive respiratory events per hour.  

In this case, the Board emphasizes the gap between discharge 
from active duty service (2003) and initial reported symptoms 
related to a sleep disorder in 2005.  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  Although in 
a May 2006 statement he stated that his sleep disordered 
breathing began in service, the medical records do not 
support this contention.  As stated above, during the end of 
his service in November 1998 and November 2002, he expressly 
denied frequent trouble sleeping, and a chest X-ray conducted 
at the time of his service separation examination in November 
2002 revealed essentially normal findings.  Further, the 
post-service evidence does not reflect treatment related to 
sleep apnea until 2005, almost two years following discharge 
from service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for a sleep-related 
breathing disorder until almost two years following active 
duty discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not relate the veteran's sleep-related 
respiratory disorder to active duty, despite his contentions 
to the contrary.  

The Board has considered the veteran's statements asserting a 
relationship between his currently-diagnosed sleep-related 
respiratory disorder and service.  In May 2006, he identified 
the abnormal sleep pattern of his MOS and being exposed to 
second-hand smoke and burners as causes for his current 
disorder.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board recognizes that the veteran is competent to report 
the symptomatology he experienced as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis of causation, and the Board may 
not accept unsupported lay speculation with regard to these 
medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
while he is competent to report the symptoms he experienced 
through his senses, he is not qualified to determine the 
medical cause of his symptomatology.  

In this case, there is simply no medical evidence of record 
causally relating the veteran's sleep-related respiratory 
symptomatology to active service.  Thus, the requirement 
necessary to establish a medical nexus for service connection 
has not been met.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999).  Accordingly, the Board finds that a grant of direct 
service connection on a nonpresumptive basis for a sleep-
related respiratory disorder is not appropriate. 
 
The Board will now consider the veteran's central contention 
that his current respiratory disorder is a manifestation of 
an undiagnosed illness incurred in the Persian Gulf. 
 
After a review of the record, it is determined that the 
provisions of 38 C.F.R. 
§ 3.317 do not serve as a basis for an award of service 
connection for the veteran's respiratory disorder.  Again, 
the presumption under 38 C.F.R. § 3.317 only operates where 
the evidence demonstrates an undiagnosed illness, i.e., one 
that is not attributed to any known clinical diagnoses. 
 
Here, the evidence of record contains diagnosis of sleep 
apnea in March 2005.  Further, a sleep study conducted in 
October 2005 associated his symptoms with mild sleep 
disordered breathing.   

In considering the veteran's statements asserting that his 
respiratory disorder is the result of an undiagnosed illness, 
the Board again notes that, as a lay person, he is not 
competent to offer opinions on medical diagnosis of 
causation, and the Board may not accept unsupported lay 
speculation with regard to these medical issues.

Therefore, since the medical evidence of record has 
associated the veteran's symptomatology with a known clinical 
diagnosis of sleep apnea, the Board finds that he is 
precluded from entitlement to presumptive service connection 
under 
38 C.F.R. § 3.317. 
 
In conclusion, the competent evidence of record fails to show 
that the veteran's currently-diagnosed sleep-related 
respiratory disorder is causally related to active service.  
Moreover, as his current respiratory disorder is attributable 
to known clinical diagnoses, a grant of presumptive service 
connection under 38 C.F.R. 
§ 3.317 is precluded.  As the preponderance of the evidence 
is against his claim for service connection for a respiratory 
disorder, the benefit of the doubt rule is not applicable. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of  
letters sent to the veteran in May 2006 and October 2007 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.    

With respect to the Dingess requirements, in May 2006, the RO 
also provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records which are available and VA outpatient 
treatment records, and the veteran submitted statements on 
his behalf.

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, no evidence of 
continuity, and no medical nexus linking a sleep disorder to 
active duty, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for a respiratory disorder, including as 
due to an undiagnosed illness, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


